TAYLOR, Justice
(concurring and dissenting) .
Prior to 1931 what is now I.C. § 18-3606 defined and fixed the punishment for an offense separate and apart from the crime of forgery. The 1931 session of the legislature (S.L. 31, ch. 171, p. 284) amended that section by providing that a person violating its provisions “is guilty of forgery and punishable as provided by section 8411 [now I.C. § 18-3604].” By that action the legislature broadened the definition of forgery as theretofore defined by I.C. § 18-3601, to include the acts proscribed by I.C. § 18-3606. Thus in effect the legislature combined sections 18-3601 and 18-3606 as an all-inclusive definition of the crime of forgery.
In State v. Baldwin, 69 Idaho 459, 208 P.2d 161, this court recognized that the two sections taken together contain the definition of forgery, and said:
“ * * * Sections 18-3601 and 18-3606, I.C., defining forgery, set forth a great many acts and means by which the crime may be committed. The commission of any one of the proscribed acts, with the intent to defraud, is sufficient. State v. McDermott, 52 Idaho 602, 17 P.2d 343; State v. Allen, 53 Idaho 737, 27 P.2d 482. It is obvious that the commission of the crime of forgery cannot be limited to cases requiring ‘that the defendant forged or counterfeited the seal and handwriting of another.’ Further, the crime is committed by making, altering, etc., with the necessary intent as well as by uttering, publishing, passing, etc., with intent. If the prosecution proves the commission of the offense by either of these means, it is sufficient. The state is not required to prove both, as was requested by the appellant. State v. McDermott, supra.” 69 Idaho at 464, 208 P.2d at 164.
In State v. Allen, 53 Idaho 737, 27 P.2d 482, the state charged forgery by the making and passing of a false bank check *427under the provisions of I.C. § 18-3601. As here, the check was set out in the information. The defendant was convicted and on appeal contended that the charge was not properly brought under the provisions of § 18-3601, and that since it consisted of the making and passing of a fictitious check the charge should have been brought under § 18-3606. The court brushed the contention aside, saying:
“So that since the amendment of section 8414, C.S., now section 17-3706, I.C.A. [now I.C. § 18-3606], any and all of the acts mentioned in section 17-3706, as well as any and all the acts mentioned in section 17-3701, I.C.A. [now I.C. § 18-3601], constitute forgery.”
In other words, this court has said that an accused may be convicted of forgery by means of a fictitious check under the provisions of either § 18-3601 or § 18-3606, according to the allegations and proof in that particular case.
In this case the allegations of the information are sufficient to charge forgery under both § 18-3601 and § 18-3606. The words “did then and there wilfully, unlawfully, intentionally and feloniously and with the intent to defraud Altertson’s Vista Food Center, attempt to utter, publish and pass as true and genuine * * * a certain false and fictitious check * * * and the said check was false and fictitious as he, the said defendant, then and there well knew,” are sufficient to charge forgery as defined by § 18-3601. Coupled with these allegations the other allegations of the information are sufficient to charge forgery as defined by § 18-3606.
In its instructions to the jury, the court not only defined forgery as provided by § 18-3606 (Instruction No. 12), but in In structions 14, 15, 17, 19 and 23 the court also set forth the elements of forgery as defined by § 18-3601. Instruction No. 23 stated the proof essential to a conviction as follows:
“First: That the check set forth in Instruction No. 1 herein, and introduced in evidence as State’s Exhibit No. 1, is a false and fictitious check;
“Second: That the defendant on or about the 27th day of June, 1964, in Ada County, Idaho, attempted to utter, publish and pass said check as a true and genuine check, knowing at the time that the same was a false and fictitious check, and that he did so attempt to utter and pass the same with intent to defraud Albertson’s Vista Food Center.”
Instructions on more than one manner or means of committing the offense charged was upheld in State v. Monteith, 53 Idaho 30, 20 P.2d 1023.
We have repeatedly held that when a statute defining a crime provides *428that the crime may be cominitted by several means or by several acts, any or all of such means or acts may be charged in the conjunctive, and that' such a charge is not duplicitous, and charges but one offense. State v. Coburn, 82 Idaho 437, 354 P.2d 751 (1960); State v. Anderson, 82 Idaho 293, 352 P.2d 972 (1960); State v. Petty, 73 Idaho 136, 248 P.2d 218 (1952); State v. Scott, 72 Idaho 202, 239 P.2d 258 (1951); State v. Linebarger, 71 Idaho 255, 232 P.2d 669 (1951); State v. Ayres, 70 Idaho 18, 211 P.2d 142 (1949); State v. Salhus, 68 Idaho 75, 189 P.2d 372 (1948); State v. Monteith, 53 Idaho 30, 20 P.2d 1023 (1933); State v. Alvord, 46 Idaho 765, 271 P. 322 (1928); State v. Brown, 36 Idaho 272, 211 P. 60 (1922); State v. Gruber, 19 Idaho 692, 115 P. 1 (1911). Proof of the commission of the crime by any one of the means or acts set out in the statute will sustain a conviction.
In State v. Brown, supra, this court quoted the Supreme Court of Kansas as follows:
“ ‘Where the statute makes either of two or more distinct acts connected with the same general offense, and subject to the same measure and kind of punishment, indictable separately and as distinct crimes, when each shall have been committed by different persons, and at different times, they may, when committed by the same person and at the same time, be coupled in one count as constituting all together but one offense. In such cases * * * the offender may be informed against as for one combined act in violation of the [statute], and proof of either of the acts mentioned in the statute and set forth in the information will sustain a conviction.’ State v. Schweiter, 27 Kan. 499; State v. Sherman, 81 Kan. 874, 107 Pac. 33.” 36 Idaho at 276, 211 P. at 61.
The fact that there are allegations in the information alleging additional elements of forgery as defined in § 18-3606 as to which the proof may be insufficient, does not warrant this court in reversing the conviction, when, as here, the conviction is sustained by proof of conduct defined as forgery, in § 18-3601. State v. Baldwin, supra; State v. Allen, supra; State v. McDermott, 52 Idaho 602, 17 P.2d 343.
On other issues raised I concur in the opinion by McFADDEN, J.
McQUADE, C. J., and SMITH and KNUDSON, JJ., concurring herein, the judgment of conviction is affirmed.